Citation Nr: 0525320	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability, 
including Arnold Chiari malformation of the spine and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1984.  The veteran's DD 214 indicates that he was 
awarded the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) which denied service connection for 
Arnold Chiari malformation of the spine and degenerative disc 
disease.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim for service connection for a back 
disability.  

2. The veteran's current acquired back disabilities did not 
have their onset during service, and are not the result of 
disease or injury in service.  

3.  The veteran's spondylolisthesis is a congenital defect.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service; nor can arthritis of the back be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).


A.  The duty to notify

In the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004).  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Its wording need not be 
strictly used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to element (1), the RO sent the veteran VCAA 
notice letters in May 2001 and February 2003 regarding this 
claim.  These letters informed the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection.  

Additionally, in the statement of the case (SOC) issued in 
February 2003, and the supplemental SOCs (SSOCs) issued in 
April 2003 and March 2004, the RO provided the veteran with 
specific information as to why his claim remained denied, and 
of the evidence that was still lacking.

With regard to elements (2) and (3), the May 2001 and 
February 2003 VCAA letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, the letters 
explained that VA would help him get such things as medical 
records or records held by any other Federal agencies, but 
that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  

Finally, with respect to element (4), the May 2001 VCAA 
letter contained specific advice to the veteran asking him to 
let VA know of any other evidence or information that might 
support his claim.  Specifically, the RO told the veteran, on 
page 4 of that letter, that "it will be necessary for you to 
submit additional evidence to show that the condition you are 
claiming, back condition, has existed continuously since you 
were discharged from service."  This statement was 
reiterated in the February 2003 VCAA letter.  Under Mayfield, 
this represents essential compliance with the fourth 
notification element.  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.   In the present case, 
VCAA notice was timely given in May 2001, prior to the 
initial AOJ decision in October 2001.   

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all identified medical records and has scheduled 
the veteran for a VA medical examination that was conducted 
in January 2004.  VA has also reviewed the February 1998 
Social Security Administration Decision  (SSA) and the 
medical records associated with that decision.  

VA has also afforded the veteran a necessary examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran's service medical records reveal complaints of 
recurrent back pain at his annual examination in January 
1981.  The veteran was treated for low back pain in February 
1981.  At this treatment, the veteran discussed an injury to 
his low back that occurred on duty in 1965 and complained of 
experiencing low back pain since that time.  The diagnosis of 
the condition was low back pain and he was directed to use 
hot moist packs and low back stretches for treatment.  There 
is no further indication of complaints of or treatments for 
low back pain in the service medical records.  

After his military service, the veteran worked as a welder 
until 1995 when he became unable to work due to his back 
condition.  In a January 1996 examination by Dr. P, a 
neurosurgeon, the veteran stated that he experienced episodic 
back pain with difficulty about every six months, but that he 
had experienced a particularly acute onset of back pain in 
December 1995.  Prior to this examination, in response to the 
December 1995 episode, the veteran had been treated for his 
back pain in 1994 and 1995 and had received an epidural 
steroid block, allowing him to continue working.  

The January 1996 physical exam revealed no paravertebral 
muscle spasm and fair mobility in all directions.  MRIs from 
1994 and 1995 were reviewed and revealed minimal bulging of 
the disc and disc degeneration at L4-5, but an otherwise good 
spine.  Dr. P opined that there was not a ruptured disc nor 
would surgical intervention be necessary.  

In March 1996 the veteran underwent an MRI that revealed an 
Arnold Chiari I malformation with a cervical syrinx from C2 
to T3 or T4.  The veteran underwent a suboccipital 
decompression and dural patch grafting of his Chiari I 
malformation and cervical syrinx C2 to T3 the following 
month.  After the surgery, the veteran remained out of work 
and received treatment for his back pain.   

The veteran was seen for a follow-up in May 1996.  At that 
time, he reported that he no longer had hypesthesia over his 
shoulders or decreased sensation in his lateral calf.  
Further, the follow-up indicated that the veteran experienced 
"no further low back pain."

In March 1997, the veteran was evaluated by a physical 
therapist.  At this evaluation, the veteran complained of 
continuous lower back pain.  The veteran reported that the 
pain "began insidiously while he was at work" and that he 
had been out of work since the sudden, sharp pains occurring 
in December 1995.  The veteran underwent a work 
conditioning/hardening program under the supervision of a 
physical therapist in an attempt to return to employment.  
The program commenced in April 1997 and records of this 
treatment indicate an injury date of July 1995, after which 
time the veteran was unable to work.  

In February 1998, after review of the medical evidence 
discussed above, the veteran was found to be disabled, for 
SSA purposes, effective from December 1995, based on the 
finding that the veteran's back condition rendered him unable 
to be gainfully employed beginning that date.  Three years 
after the SSA decision, February 2001, the veteran filed a 
formal claim for service connection for his current back 
condition.  

The veteran underwent a VA examination in association with 
this claim in January 2004.  The veteran discussed the onset 
of low back pain during military service as a result of a 
lifting injury in 1965 and his in-service treatment in 1981.  
The VA examiner's report shows that the veteran stated, 
"that his back pain began actually in July of 1995" when 
his back "went out on him."  Physical examination revealed 
a slightly shuffling gait, no tenderness on palpation of the 
lumbar spine, forward flexion from 0 to 90 degrees, and 
extension from 0 to 10 degrees.  The veteran complained of 
pain on all ranges of motion.  X-rays of the lumbar spine 
revealed grade I spondylolisthesis L5-upon-S1.  

The opinion of the VA examiner in the January 2004 
examination was that there was no clear-cut documentation 
that any condition that existed in the military was a direct 
cause of the present back condition.  The VA examiner 
acknowledged that the grade I spondylolisthesis at L5-S1, 
which was alluded to in the February 1981 service medical 
record, was still present, and that the veteran had 
degenerative joint disease and degenerative disc disease in 
the L4-5 and L5-S1 disc areas.  He opined that this 
spondylolisthesis was congenital, and the back pain 
experienced in service perhaps represented an aggravation.  
However, the examiner also pointed out that the veteran had 
had no particular problems with his back until he presented 
with complaints of low back pain in July 1995.  

The VA examiner also noted the diagnosis of disc herniation 
between L4 and L5 and degenerative disc disease between L5 
and S1 which were revealed since his complaints of low back 
pain and treatment for Arnold-Chiari syndrome beginning in 
1995.  He opined that the current back pain experienced by 
the veteran was the result of this degenerative disc disease, 
and not of any other back condition diagnosed, or any 
condition aggravated by military service, and that the 
veteran's congenital condition was "more than likely the 
etiology of his problem rather than any other service-related 
back complaint."    

III. Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2004); 
38 C.F.R. §§ 3.307, 3.309 (2004).  The service medical 
records do report the veteran being treated for knee pain in 
March 1984 and reporting a family history of "crippling 
arthritis," however, the medical examiner's diagnosis at 
that time doubted that arthritis was the cause of the 
veteran's knee pain.  Because it has not been shown that 
arthritis became manifested in the veteran to a degree of at 
least 10 percent within the year immediately following 
discharge, the Board cannot entertain a potential grant of 
service connection for arthritis on a presumptive basis.  

The provisions of 38 C.F.R. § 3.303(c) (2004) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
Board under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2004), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990), (originally issued as VA 
Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).

The criterion of medical evidence of a current disability is 
clearly met in this case, as it has been objectively shown 
that the veteran suffers from Arnold-Chiari malformation, 
grade I spondylolisthesis at L5-upon-S1, degenerative disc 
disease, with associated low back pain.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002).

While the veteran is shown to be a combat veteran, he has not 
claimed that he injured his back as a result of such combat.  
Nevertheless, his assertion of in-service injury and the 
evidence of in-service complaints of back pain lead the Board 
to find that the contention of an in-service event is met for 
this case.  

The above notwithstanding, the criterion of competent 
evidence of a nexus, or link, between the current disability 
and service is not met.  Despite the fact that the veteran 
received treatment for his lower back pain during service in 
1981, at which time he reported a back injury occurring in 
1965, and the record currently confirms the manifestation of 
a back disability, there is no competent evidence 
establishing a nexus between an in-service injury and the 
current condition.  While the veteran's statement regarding 
his 1965 injury acts as proof of that injury, as a lay person 
the veteran would not be competent to express an opinion as 
to medical causation of his current back condition, as he has 
not claimed, nor shown, that he is a medical expert, capable 
of rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Additionally, the VA examiner, competent to express an 
opinion as to medical causation, stated that the current 
condition was more likely than not related to the veteran's 
congenital degenerative spondylolisthesis, and not to any 
back condition that was incurred in or aggravated by service.  

Spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Smith v. Derwinski, 1 Vet App 235 (1991) 
(citing Dorland's Illustrated Medical Dictionary 1567 (27th 
ed. 1988)).  Since spondylolisthesis is a congenital defect 
rather than disease, service connection is precluded under 
the provisions of 38 C.F.R. § 3.303(c), even on the basis of 
aggravation.  Monroe v. Brown, 4 Vet. App. 513 (1993).

In the absence of competent evidence of a link between the 
current acquired back disorders and service, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection, and the claim must be denied.  Since 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disability, including Arnold 
Chiari malformation of the spine and degenerative disc 
disease, is denied.  


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


